Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-10, 13, and 14) in the reply filed on 11/30/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya (US 6327127, cited in IDS).
As to claim 1, Utsunomiya is directed to a thermoelectric watch (column 1, lines 3-8) comprising: 
A thermoelectric generator (102), 
A voltage booster connected to the thermoelectric generator (103), 
An energy management circuit connected to the voltage booster and configured to control the charging of at least one energy storage element, the energy management circuit including an output configured to change from a firs logic state to a second logic state when the thermoelectric generator starts generating electric energy, and to change from the second to the first logic state when the TEG finishes generating energy (column 6 lines 5-30 configuration is capable of functional language), 
Wherein the watch further includes at least one capacitor connected to the energy management circuit, coupled to a load (capacitor configuration, 405; load, 407) configured to: 
Undergo a variation of load when the output of the energy management circuit changes either from first to second or from second to first state, supply current to the load when the capacitor undergoes the variation of load, the load being configured to emit a signal detectable by a measuring apparatus when the current flows therethrough (column 10, lines 50-59 teaches control circuit sending power to 407 when potential at input lowers of detection voltage).
Regarding claim 7, Utsunomiya teaches the thermoelectric watch includes two capacitors connected to the energy management circuit, each coupled to a load (switched capacitor system; paralleled connection), one of the capacitors being configured to undergo a variation of load when the output of the energy management circuit changes from the first logical state to the second logic state, supply current to the load to which the capacitor is coupled when it undergoes the variation of load, the load being configured to emit a signal detectable by a measuring apparatus when the current flows there through, (any signal/any measuring), the other capacitor being configured to undergo a variation of load when the output of the energy management circuit changes from the second logic state to the first logic state, supply current to the load to which the capacitor is coupled when it undergoes the 
Regarding claim 14, the reference teaches the energy management circuit configured to alternately control the charging or two energy storage elements (secondary storage and capacitor) in order to power a motor of the TE watch (storage and capacitor capable of energy storage; power used to drive motor; column 2, lines 1-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 6327127, cited in IDS) as applied to claim 1 above, and further in view of Gueissaz US 20180173169, cited in IDS).

Gueissaz is directed to a thermoelectric powered watching including an LED for the watch face (paragraph 0031 and abstract) wherein the inclusion of an IR watch face is well known and widely used in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an LED with the load configuration of Utsunomiya, as taught by Gueissaz to allow for a lighted watch face, as is well known and widely used in the art.  The selection of different wavelengths to achieve different colors is well within purview of design choice of a skilled artisan.
Regarding claim 3, Utsunomiya teaches voltage dividing resistors (206/207) and though the reference doesn’t explicitly teach the resistor in parallel with the LED, a skilled artisan would readily appreciate that electrically connection is limited to parallel or series and the selection of such is not only known by a skilled artisan, but the resultant electrical configuration is well understood and thus the selection of parallel connection is well within purview of a skilled artisan at the time the invention was filed.
Claims 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 6327127, cited in IDS) as applied to claim 1 above, and further in view of Gautney (US 20060274605).
Regarding claims 4 and 9, Applicant is directed above for a full discussion of Utsunomiya as applied to claim 1.  Utsunomiya teaches the load and teaches an oscillating circuit (column 8, lines 7-21), but fails to teach the oscillating circuit configured to emit a radiofrequency signal.
Gautney is directed to a portable electronic device, such as a wristwatch, that includes an oscillator stage (paragraph 0050) and the use of a radiofrequency signal (abstract) as a known wristwatch feature.
.
Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 6327127, cited in IDS) as applied to claim 1 above, and further in view of Murakami (CH 617818, Eng abstract provided).
Regarding claims 5 and 10, Applicant is directed above for a full discussion of Utsunomiya as applied to claim 1.  The reference fails to teach an electromechanical transducer configured to emit an acoustic signal.  Murakami is directed to a wristwatch including a variable acoustic alarm by electromechanical tranducer (abstract) to provide the watch with an alarm feature.
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to include an electromechanical transducer configured to emit an acoustic signal, as taught by Murakami, as an acoustic alarm is a well-known wristwatch feature and would have been an obvious design choice to a skilled artisan. 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 6327127, cited in IDS) as applied to claim 1 above, and further in view of Stark (WO 2007142934).
Regarding claim 6, Applicant is directed above for a full discussion of Utsunomiya as applied to claim 1.  Utsunomiya fails to teach the load being a coil configured to emit an EMF.
Stark is directed to a wristwatch (abstract) comprising an electromagnet with a coil for use in high temperature environments (page 2 lines 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electromagnet/coil configuration in the wristwatch of Utsunomiya, as taught by Utsunomiya for use in high temperature environments.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 6327127, cited in IDS) as applied to claim 1 above, and further in view of Hyatt (US 4435732).
Regarding claim 13, Applicant is directed above for a full discussion of Utsunomiya as applied to claim 1.  The reference fails to teach the management circuit including a push pull amplifier stage.  Hyatt is directed to a thermoelectric watch (Figure 15c and abstract) using a push-pull amplifier to modify the amount of illumination (abstract), as for a watch face.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a push pull amplifier stage in conjunction with the configuration of Utsunomiya to modify the amount of illumination, as taught by Hyatt, with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 12, 13, 14, respectively of copending Application No. 16430782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not recite an LED requirement.  
Gueissaz (US 20180173169) is directed to a thermoelectric powered watching including an LED for the watch face (paragraph 0031 and abstract) wherein the inclusion of an IR watch face is well known and widely used in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an LED with the load configuration of the instant claims, as taught by Gueissaz to allow for a lighted watch face, as is well known and widely used in the art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726